Citation Nr: 0841335	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, 
claimed as allergies.

2.  Entitlement to service connection for anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

The veteran had active service from March 1985 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in September 2008.  A 
transcript is of record. 


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has allergic 
rhinitis, claimed as allergies, which is causally related to 
active military service or any incident thereof.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has anxiety 
which is causally related to active military service or any 
incident thereof, and a psychosis is not shown to have been 
manifested either in service or within one year after 
separation from service.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

2.  Anxiety was not incurred in or aggravated by service, nor 
may a psychosis be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In April 2006 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the August 2006 rating 
decision and June 2007 SOC explained the basis for the RO's 
action, and the SOC provided him with an additional 60-day 
period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the April 2006 letter which VA 
sent to the veteran.

The RO did not afford the veteran a VA examination on the 
basis that there is already sufficient medical evidence to 
decide the claim, and the Board agrees.  In McClendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the 
criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  The three salient benchmarks are: competent 
evidence of a current disability or recurrent symptoms; 
establishment of an in-service event, injury, or disease; and 
indication that the current disability may be associated with 
an in-service event.  The Board finds that, although the 
veteran has been diagnosed with allergic rhinitis and 
anxiety, there is no indication that these disabilities can 
be associated with an in-service event.  Therefore, the Board 
finds that the evidence of record does not trigger the 
necessity of an examination in order to decide the claim on 
the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as psychoses, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A.  Service Connection for Allergic Rhinitis, Claimed as 
Allergies

The veteran's service treatment records (STRs) show that in 
April 1989 he sought treatment for a rash covering his 
extremities and torso which caused itchiness, swelling, and 
hot and cold flashes.  On examination the veteran had hives 
covering his extremities and torso, and was warm to touch.  
He was diagnosed with uticaria, and was given Benadryl.  At 
his February 1991 discharge examination his skin and 
lymphatics were found to be normal.  The veteran indicated on 
his February 1991 medical history report, one month before 
separation, that he had never had hay fever.

The post-service treatment notes show that in December 1995 
the veteran was diagnosed with rhinitis during private 
treatment at P.I., which included allergy testing.  In 
December 1998 M.J.K., M.D., treated the veteran and diagnosed 
him with some degree of allergic rhinitis and anosmia.  Dr. K 
wrote that he was not considering allergy immunotherapy at 
that time.

M.R.B., M.D., treated the veteran and wrote in September 1999 
that the veteran believed that he had lost his sense of smell 
when he moved to Las Vegas.  The veteran attributed this to a 
change of environment, exposure to his cat to which he has a 
demonstrated allergy, and exposure to paper dust.  Upon 
moving back to Spokane his sense of smell remained absent, 
and Dr. B noted that testing showed that the veteran was 
allergic to cat dander.  His medications included Flonase, 
which helped him smell things intermittently, Vanceril, 
albuterol, and a recent six-week course of Augmentin, which 
had not improved his symptoms.  A CT study showed subtotal 
ethmoid sinusitis and moderate mucosal thickening within the 
other three sets of sinuses.

In December 2000 the veteran had private treatment at 
S.A.A.C., at which his active problems were listed as 
allergic rhinitis due to pollen allergy (seasonal hay fever) 
and allergic rhinitis due to perennial allergies (year-round 
nasal allergies).

The veteran had private treatment at R.C. in January 2002.  
It was noted in relation to his allergic rhinitis that he had 
a fair amount of polyp disease, and was using Nasacort.  At 
March 2002 treatment at S.A.A.C., his allergic rhinitis due 
to perennial allergies was described as seasonal.  In March 
2003 he reported that Singulair helped with his polyps.  In 
June 2005 he received treatment at R.C. at which his allergic 
rhinitis with polyps was described as fairly well controlled.

In a May 2006 statement the veteran wrote that his allergies 
occurred on board the U.S.S. John Young and that the onset 
date was April 1999.

At August 2008 treatment at S.A.A.C. the veteran was 
evaluated for chronic urticaria, and it was noted that he had 
been exposed to chemicals and solvents.  He reported that 
since his discharge he had continued to have recurrent 
episodes of hives and that he had recently started taking 
Zyrtec, which had been helpful.  The treating nurse 
practitioner noted that she discussed with the veteran that 
in most cases the cause of hives is not identified, and that 
they resolve in time.  She felt that there was no way to 
validate the connection between exposure to chemicals and 
solvents and the onset of urticaria.  The veteran was also 
treated by a Dr. C in August 2008, when he said that he first 
had urticaria after significant exposure to dust mites.  Dr. 
C felt that there might be some connection between the 
veteran's service and his urticaria.

The veteran testified at his September 2008 hearing that 
while he was in service his sleeping quarters were infested 
with dust mites.  He said that he was currently taking 
Singulair on a daily basis.


In evaluating the veteran's claim of service connection for 
allergic rhinitis, claimed as allergies, the Board notes that 
the August 2008 S.A.A.C. treating nurse practitioner felt 
that there was no way to validate the connection between in-
service exposure to chemicals and solvents and the onset of 
urticaria.  Dr. C opined in August 2008 that there might be 
some connection between the veteran's service and his 
urticaria.  However, a "possible" connection or one based 
upon "speculation" is too tenuous a basis on which to grant 
service connection.  The reasonable doubt doctrine requires 
that there be a "substantial" doubt and "one within the 
range of probability as distinguished from pure speculation 
or remote possibility"  38 C.F.R. § 3.102.  The law is clear 
that medical evidence merely indicating that a disability or 
death "may or may not" be related to service is too 
speculative to establish any such relationship.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Therefore, the 
probative value of the two opinions from August 2008 
discussed above weigh against finding service connection for 
the veteran's allergic rhinitis, claimed as allergies.

We recognize the sincerity of the arguments advanced by the 
veteran that his allergic rhinitis, claimed as allergies, is 
service connected.  However, the resolution of issues which 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, allergic rhinitis and allergies 
require specialized training for a determination as to 
diagnosis and causation, and are therefore not susceptible of 
lay opinions on etiology.


Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
allergic rhinitis, claimed as allergies, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.
  
B.  Service Connection for Anxiety

The STRs show that in October 1989 the veteran complained of 
dark spots spreading from vent covers in the ship's laundry 
throughout the ship approximately two months after he had 
scabies.  The treating provider felt that the veteran was 
over-reacting to the concern about scabies, and that he had 
anxiety.  There was no evidence of suicidal ideation, 
homicidal ideation, hallucinations, or thought disorder.  On 
his February 1991 medical history report the veteran 
indicated that he had had depression or excessive worry but 
had not had nervous trouble of any sort.

At March 2003 treatment at R.C., the veteran said that he had 
stress at work due to beginning a new job, and felt powerless 
due to the anxiety.  Prozac had been helpful, and he felt 
improved and wondered whether he needed to be on it 
indefinitely.  At June 2003 treatment it was noted that 
Fluoxetine, 20 mg, had been helpful for the veteran's 
depression.  He reported feeling happier in general and being 
better able to contend with the stressors of a typical day.  
Dr. C diagnosed the veteran with depression and anxiety at 
his August 2008 consultation.

The veteran testified, at his hearing before the undersigned, 
that when he was evaluated in service for anxiety he had 
played down his symptoms because he was afraid of being 
dismissed.  He further testified that he had continued to 
have problems with anxiety after leaving the military, which 
was manifested by his punching and kicking things and being 
unable to stay in places like stores for long.  The veteran 
said that he delayed seeking treatment because he was in 
denial that he had a problem, and that he had first sought 
treatment about six years before, when he had a high-pressure 
job interview.


In evaluating the veteran's claim for service connection for 
anxiety, the Board notes that his treating providers at R.C. 
and Dr. C did not indicate in their treatment notes that 
there was any connection between the veteran's anxiety and 
his active military service.  We recognize the sincerity of 
the arguments advanced by the veteran that his anxiety is 
service connected.  However, the resolution of issues which 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu, supra.  It is true that 
the veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau, Buchanan, supra.  However, anxiety requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
as to etiology.  

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
allergic rhinitis, claimed as allergies, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for allergic rhinitis, claimed as 
allergies is denied.

Service connection for anxiety is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


